Citation Nr: 0427769	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for reflex sympathetic dystrophy of the right ankle.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture dislocation of the right 
ankle fracture with traumatic arthritis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
October 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 1999 and April 2002 rating decisions by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The veteran filed a notice of 
disagreement in November 1999 with the November 1999 rating 
decision, which addressed the issue of entitlement to an 
increased rating for residuals of a fracture dislocation of 
the right talonavicular joint with reflex sympathetic 
dystrophy.  After receiving a statement of the case in 
December 1999, the veteran perfected his appeal of the 
increased rating issue to the Board by timely filing a 
substantive appeal in January 2000.  The Board notes that in 
May 2004, a Decision Review Officer awarded a separate 10 
percent rating for the veteran's reflex sympathetic dystrophy 
while continuing the 20 percent rating for residuals of a 
fracture dislocation of the right talonavicular joint with 
traumatic arthritis.  Consequently the Board has determined 
that both of the increased rating issues listed on the first 
page are for appellate consideration.  

In April 2002, the veteran filed a notice of disagreement 
with the denial of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  After receiving a statement of the case in 
December 2002, the veteran perfected his appeal of this issue 
by timely filing a substantive appeal in January 2003.  

The veteran testified at an April 2000 Regional Office 
hearing regarding the issue of entitlement to an increased 
rating for residuals of a fracture of the right talonavicular 
joint with reflex sympathic dystrophy.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

In reviewing the claims file, the Board notes that the RO 
rendered its initial decision as to the issue of entitlement 
to service connection for a back disorder in a July 2000 
rating decision, and that the veteran was notified of that 
decision later in July 2000.  The veteran's notice of 
disagreement with the July 2000 rating decision was timely 
received by VA in January 2001, and, thereafter, the RO 
issued him a statement of the case in December 2002, which 
also included the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  While a January 2003 substantive 
appeal timely perfected the total disability rating issue, 
that document did not mention the service-connection claim 
for a back disorder.  A March 2003 statement from the veteran 
was the first indication, following the statement of the 
case, that the veteran wanted to continue his claim for 
service connection for a back disorder.  However, the March 
2003 statement was received by VA more than one year after 
the July 2000 rating decision and more than 60 days after the 
issuance of the December 2002 statement of the case.  

After considering the laws and regulations pertaining to what 
constitutes a timely filed substantive appeal (38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.302 (b), 3.303, 3.304, 
20.1103 (2003)), the Board is of the opinion that there 
exists a question of whether the veteran, in fact, submitted 
a timely substantive appeal as to the issue of entitlement to 
service-connection for a back disorder.  The United States 
Court of Veterans Appeals (Court) has held, however, that the 
Board, while charged with the obligation of assessing its 
jurisdiction with regard to an applicant's claim for VA 
benefits, may not do so at the expense of the procedural 
rights that belong to the claimant, who has had no 
opportunity to present evidence or argument on the 
jurisdictional issue.  Rather, the Court indicated that the 
claimant was owed, at the very least, the opportunity to 
object to adjudication of a jurisdictional issue by the Board 
in the first instance, and that the Board must determine 
whether such adjudication would be prejudicial to the 
claimant.  Marsh v. West, 11 Vet. App 468 (1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Because the Board finds that the veteran in this case would 
be prejudiced if the Board were to assess its jurisdiction 
before giving him an opportunity to present evidence as to 
why his substantive appeal regarding the issue of entitlement 
to service connection for a back disorder should be 
considered timely, the RO must be permitted to make the 
initial determination as to the timeliness of the veteran's 
substantive appeal.  

The Board notes that the veteran indicated on his April 2002 
notice of disagreement as to the denial by the April 2002 
rating decision of a total disability rating based on 
individual unemployability due to service-connected 
disabilities that he desired a hearing at the RO regarding 
that claim.  Review of the claims file does not reveal that 
the veteran has ever withdrawn his request for a Regional 
Office hearing regarding the total rating claim, and no 
hearing has been held as to that claim.  

Accordingly, the Board has determined that the veteran's 
appeal must be remanded to the RO for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
veteran should be notified of what evidence VA 
will develop, and what evidence he must 
furnish.  

2.  Review the claims file for the purpose of 
determining whether the veteran submitted a 
timely substantive appeal with regard to the 
issue of entitlement to service connection for 
a back disorder.  If the decision is adverse to 
the veteran provide the veteran and his 
representative with a supplemental statement of 
the case on the issue of timeliness of the 
appeal concerning the issue of entitlement to 
service connection for a back disorder, and, 
thereafter, permit them an opportunity to 
respond.  

3.  Schedule the veteran for a hearing before a 
Hearing Office at the Regional Office.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The issues regarding increased ratings will be deferred 
pending the development requested herein.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



